 
Exhibit 10.1
 
AMENDED AND RESTATED
INDEMNIFICATION AGREEMENT
THIS AMENDED AND RESTATED INDEMNIFICATION AGREEMENT (this "Agreement") is
entered into as of October 31, 2016, by and between Ashford Inc., a Maryland
corporation (the "Company" or the "Indemnitor") and ___________ (the
"Indemnitee").
WHEREAS, the Indemnitee is an officer or a member of the Board of Directors of
the Company and in such capacity is performing a valuable service for the
Company;
WHEREAS, prior to the date hereof, Company and Indemnitee have entered into an
Indemnification Agreement that indemnifies the Indemnitee to the fullest extent
permitted by Delaware law:
WHEREAS, the Company became a Maryland corporation effective October 31, 2016;
WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Directors with respect to indemnification
of, and advancement of expenses to, such persons;
WHEREAS, the charter of the Company (the "Charter") provide that the Company
shall indemnify and advance expenses to its directors and officers to the
maximum extent permitted by Maryland law in effect from time to time and the
bylaws of the Company;
WHEREAS, the Amended and Restated Bylaws of the Company (the "Bylaws") provide
that each director and officer of the Company shall be indemnified by the
Company to the maximum extent permitted by Maryland law in effect from time to
time and shall be entitled to advancement of expenses consistent with Maryland
law; and
WHEREAS, to induce the Indemnitee to continue to provide services to the Company
as an officer or a member of the Board of Directors, and to provide the
Indemnitee with specific contractual assurance that indemnification will be
available to the Indemnitee regardless of, among other things, any amendment to
or revocation of the Charter or the Bylaws, or any acquisition transaction
relating to the Company, the Indemnitor desires to amend and restate the
existing indemnification agreement with the Indemnitee to provide the Indemnitee
with rights to indemnification and advancement of expenses to the fullest extent
provided by Maryland law.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:
1.
DEFINITIONS

For purposes of this Agreement:
 
(A)
“Change of Control” is when the following have occurred and are continuing:



1

--------------------------------------------------------------------------------




the acquisition by any person, including any syndicate or group deemed to be a
“person” under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), of beneficial ownership, directly or indirectly,
through a purchase, merger or other acquisition transaction or series of
purchases, mergers or other acquisition transactions of the Company's securities
entitling that person to exercise more than 50% of the total voting power of all
shares of the Company entitled to vote generally in elections of directors
(except that such person will be deemed to have beneficial ownership of all
securities that such person has the right to acquire, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition); and




following the closing of any transaction referred to in the bullet point above,
neither the Company nor the acquiring or surviving entity has a class of common
securities (or ADRs representing such securities) listed on the New York Stock
Exchange (the “NYSE”), the NYSE Amex, NASDAQ or another national securities
exchange or listed or quoted on an exchange or quotation system that is a
successor to the NYSE, the NYSE Amex or NASDAQ.

 
(B)
“Corporate Status” describes the status of a person who is or was a director or
officer of the Company or any predecessor thereof or is or was serving at the
request of the Company as a director, officer, partner (limited or general),
member, employee or agent of any other foreign or domestic corporation,
partnership, joint venture, limited liability company, trust, other enterprise
(whether conducted for profit or not for profit) or employee benefit plan. The
Company shall be deemed to have requested the Indemnitee to serve an employee
benefit plan where the performance of the Indemnitee's duties to the Company
also imposes or imposed duties on, or otherwise involves or involved services
by, the Indemnitee to the plan or participants or beneficiaries of the plan.

 
(C)
“Determination” means a determination that either (x) indemnification of
Indemnitee is permissible in the circumstances because the Indemnitee had met
the applicable standard of conduct (a “Favorable Determination”) or (y)
indemnification of Indemnitee is not permissible in the circumstances because
there is no reasonable basis for concluding that the Indemnitee had met the
applicable standard of conduct (an “Adverse Determination”).

 
(D)
 “Disinterested Director” means a director who is not and was not a party to the
Proceeding in respect of which indemnification is sought by Indemnitee and does
not have an interest materially adverse to any interest of the Indemnitee.

 
(E)
 “Expenses” shall include all attorneys' and paralegals' fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend,

2

--------------------------------------------------------------------------------



investigating, or being or preparing to be a witness in a Proceeding. Expenses
also shall include (i) Expenses incurred in connection with any appeal resulting
from any Proceeding, including without limitation the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent, and (ii) for purposes of Section 8(E) only, Expenses incurred by
Indemnitee in connection with the interpretation, enforcement or defense of
Indemnitee's rights under this Agreement, by litigation or otherwise.
 
(F)
 “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation (including any formal or informal internal
investigation to which the Indemnitee is made a party by reason of the Corporate
Status of the Indemnitee), administrative hearing, or any other proceeding,
including appeals therefrom, whether civil, criminal, administrative, or
investigative.

 
(G)
 “Special Legal Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither presently is, or in the past
two years has been, retained to represent (i) the Indemnitor or the Indemnitee
in any matter material to either such party, or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder.

2.
INDEMNIFICATION

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Charter, the Bylaws, any other
agreement, a vote of stockholders or resolution of the Board of Directors or
otherwise if, by reason of such Indemnitee's Corporate Status, such Indemnitee
is, or is threatened to be made, a party to any threatened, pending, or
contemplated Proceeding, including a Proceeding by or in the right of the
Company. Unless prohibited by paragraph 13 hereof and subject to the other
provisions of this Agreement, the Indemnitee shall be indemnified hereunder, to
the maximum extent permitted by Maryland law in effect from time to time,
against judgments, penalties, fines and settlements and Expenses actually
incurred by or on behalf of such Indemnitee in connection with such Proceeding
or any claim, issue or matter therein; provided, however, that if such
Proceeding was initiated by or in the right of the Company or is a Proceeding in
which liability shall have been adjudged on the basis that the Indemnitee
obtained an improper personal benefit, whether or not the Indemnitee was acting
in the Indemnitee’s official capacity, indemnification may only be made if a
court of appropriate jurisdiction determines that the Indemnitee is fairly and
reasonably entitled to indemnification in view of all of the relevant
circumstances, whether or not the Indemnitee has met the applicable standard of
conduct and such indemnification shall be for Expenses only.  For purposes of
this paragraph 2, excise taxes assessed on the Indemnitee with respect to an
employee benefit plan pursuant to applicable law shall be deemed fines.
3.
INDEMNIFICATION FOR EXPENSES IN CERTAIN CIRCUMSTANCES

(A)
Without limiting the effect of any other provision of this Agreement (including
the Indemnitee's rights to indemnification under paragraph 2 and advancement of
expenses under paragraph 4), without regard to whether the Indemnitee is
entitled to indemnification under paragraph 2 and without regard to the
provisions of

3

--------------------------------------------------------------------------------



   
paragraph 6 hereof, to the extent that the Indemnitee is successful, on the
merits or otherwise, in any Proceeding to which the Indemnitee is a party by
reason of such Indemnitee's Corporate Status, such Indemnitee shall be
indemnified against all reasonable Expenses actually incurred by or on behalf of
such Indemnitee in connection therewith.

 
(B)
If the Indemnitee is not wholly successful in such Proceeding but is successful,
on the merits or otherwise, as to one or more but less than all claims, issues,
or matters in such Proceeding, the Indemnitor shall indemnify the Indemnitee
against all reasonable Expenses actually incurred by or on behalf of such
Indemnitee in connection with each successfully resolved claim, issue or matter
to the fullest extent permitted by law.

 
(C)
For purposes of this paragraph 3 and without limitation, the termination of any
claim, issue or matter in such Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

4.
ADVANCEMENT OF EXPENSES

Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee's Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee's Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee's Corporate Status, then the Indemnitor shall advance
all Expenses incurred by the Indemnitee in connection with any such Proceeding
within twenty (20) days after the receipt by the Indemnitor of a statement from
the Indemnitee requesting such advance, from time to time, whether prior to or
after final disposition of such Proceeding; provided that, such statement shall
reasonably evidence the Expenses incurred or to be incurred by the Indemnitee
and shall include or be preceded or accompanied by  (i) a written affirmation by
the Indemnitee of the Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Indemnitor as authorized by this
Agreement and Maryland law has been met and (ii) a written undertaking by or on
behalf of the Indemnitee to repay the amounts advanced if it should ultimately
be determined that the standard of conduct has not been met. The undertaking
required by clause (ii) of the immediately preceding sentence shall be an
unlimited general obligation of the Indemnitee but need not be secured and shall
be accepted without reference to financial ability to make the repayment.
 
5.
WITNESS EXPENSES

Notwithstanding any other provision of this Agreement, to the fullest extent
permitted by law and to the extent that the Indemnitee is, by reason of such
Indemnitee's Corporate Status, a witness (or is required to respond to discovery
requests) or otherwise asked to participate for any reason in any Proceeding to
which such Indemnitee is not a named defendant or respondent, Indemnitor shall
advance all Expenses actually and reasonably incurred by or on behalf of such
4

--------------------------------------------------------------------------------



Indemnitee, on an as-incurred basis in accordance with paragraph 4 of this
Agreement in connection therewith and indemnify the Indemnitee therefor.
 
6.
DETERMINATION OF ENTITLEMENT TO AND AUTHORIZATION OF INDEMNIFICATION

 
(A)
To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Indemnitor a written request, including therewith such documentation and
information reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification.


 
(B)
The Indemnitor agrees that the Indemnitee shall be indemnified to the fullest
extent permitted by law.  Unless required by Section 3 of this Agreement,
applicable law, the Charter, the Bylaws, any other agreement, a vote of the
stockholders or resolution of the Board of Directors, indemnification under this
Agreement may not be made unless authorized for a specific Proceeding after a
Determination has been made in accordance with this paragraph 6(B) that
indemnification of the Indemnitee is permissible in the circumstances because
the Indemnitee has met the following standard of conduct: the Indemnitor shall
indemnify the Indemnitee in accordance with the provisions of paragraph 2
hereof, unless it is established that: (a) the act or omission of the Indemnitee
was material to the matter giving rise to the Proceeding and (x) was committed
in bad faith or (y) was the result of active and deliberate dishonesty; (b) the
Indemnitee actually received an improper personal benefit in money, property or
services; or (c) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful.  Any
Determination shall be made within thirty (30) days after receipt of
Indemnitee’s written request for indemnification pursuant to Section 6(A) and
such Determination shall be made either (i) by the Disinterested Directors, even
though less than a quorum, so long as Indemnitee does not request that such
Determination be made by Special Legal Counsel, or (ii) if so requested by
Indemnitee, in Indemnitee’s sole discretion, by Special Legal Counsel in a
written opinion to the Indemnitor and Indemnitee. If a Determination is made
that Indemnitee is entitled to indemnification, payment to the Indemnitee shall
be made within fifteen (15) business days after such Determination.  Indemnitee
shall reasonably cooperate with the person, persons or entity making such
Determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such Determination. Any Expenses incurred by Indemnitee
in so cooperating with the Disinterested Directors or Special Legal Counsel, as
the case may be, making such determination shall be advanced and borne by the
Indemnitor in accordance with paragraph 4 of this Agreement (irrespective of the
Determination as to Indemnitee’s entitlement to indemnification). If the person,
persons or entity empowered or selected under Section 6(B) of this Agreement to
determine

5

--------------------------------------------------------------------------------



  
whether Indemnitee is entitled to indemnification shall not have made a
Favorable Determination within thirty (30) days after receipt by the Indemnitor
of the request therefor, the requisite Determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such thirty (30) day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the person, persons or entity making
the Determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(B) shall not apply if the Determination of
entitlement to indemnification is to be made by Special Legal Counsel pursuant
to Section 6(E).



(C)
The Indemnitor shall be bound by and shall have no right to challenge a
Favorable Determination. If an Adverse Determination is made, or if for any
other reason the Indemnitor does not make timely indemnification payments or
advancement of Expenses required by this Agreement, the Indemnitee shall have
the right to commence a Proceeding before a court of competent jurisdiction to
challenge such Adverse Determination and/or to require the Indemnitor to make
such payments or advancement of expenses (and the Indemnitor shall have the
right to defend their position in such Proceeding and to appeal any adverse
judgment in such Proceeding). The Indemnitee shall be entitled to have such
Expenses advanced by the Indemnitor in accordance with paragraph 4 of this
Agreement and applicable law.  If the Indemnitee fails to challenge an Adverse
Determination within ninety (90) business days, or if Indemnitee challenges an
Adverse Determination and such Adverse Determination has been upheld by a final
judgment of a court of competent jurisdiction from which no appeal can be taken,
then, to the extent and only to the extent required by such Adverse
Determination or final judgment, the Indemnitor shall not be obligated to
indemnify the Indemnitee under this Agreement.



(D)
The Indemnitee shall cooperate with the person or entity making such
Determination with respect to the Indemnitee's entitlement to indemnification,
including providing upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any reasonable costs or expenses (including reasonable attorneys'
fees and disbursements) incurred by the Indemnitee in so cooperating shall be
borne by the Indemnitor (irrespective of the determination as to the
Indemnitee's entitlement to indemnification) and the Indemnitor hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.



6

--------------------------------------------------------------------------------



(E)
In the event the determination of entitlement to indemnification is to be made
by Special Legal Counsel pursuant to Section 6(B) hereof, the Special Counsel
shall be selected by Indemnitee and Indemnitee shall give a written notice to
the Company advising it of the identity of the Special Counsel so selected. The
Indemnitor may, within seven (7) days after such written notice of selection
shall have been given, deliver to the Indemnitee a written objection to such
selection. Such objection may be asserted only on the grounds that the Special
Legal Counsel so selected does not meet the requirements of "Special Legal
Counsel" as defined in paragraph 1 of this Agreement. If such written objection
is made, the Special Legal Counsel so selected may not serve as Special Legal
Counsel until a court has determined that such objection is without merit or
until such objection is withdrawn. If, within twenty (20) days after submission
by the Indemnitee of a written request for indemnification pursuant to Section
6(A) hereof, no Special Legal Counsel shall have been selected or, if selected,
shall have been objected to, either the Indemnitor or the Indemnitee may
petition a court for resolution of any objection which shall have been made by
the Indemnitor or the Indemnitee to the other's selection of Special Legal
Counsel and/or for the appointment as Special Legal Counsel of a person selected
by the court or by such other person as the court shall designate, and the
person with respect to whom an objection is so resolved or the person so
appointed shall act as Special Legal Counsel under Section 6(B) hereof. The
Indemnitor shall pay all reasonable fees and expenses of Special Legal Counsel
incurred in connection with acting pursuant to Section 6(B) hereof, and all
reasonable fees and expenses incident to the selection of such Special Legal
Counsel pursuant to this Section 6(D). In the event that a determination of
entitlement to indemnification is to be made by Special Legal Counsel and such
determination shall not have been made and delivered in a written opinion within
ninety (90) days after the receipt by the Indemnitor of the Indemnitee's request
in accordance with Section 6(A), upon the due commencement of any judicial
proceeding in accordance with Section 8(A) of this Agreement, Special Legal
Counsel shall be discharged and relieved of any further responsibility in such
capacity.



7.
PRESUMPTIONS

(A)
It shall be presumed that the Indemnitee is entitled to indemnification under
this Agreement (notwithstanding any Adverse Determination), and the Indemnitor
or any other person or entity challenging such right shall have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its Disinterested Directors or Special
Counsel) to have made a Favorable Determination prior to the commencement of any
action pursuant to this Agreement nor an Adverse Determination, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

7

--------------------------------------------------------------------------------




(B)
The termination of any Proceeding by judgment, order or settlement shall not of
itself adversely affect the right of Indemnitee to indemnification or create a
presumption that the Indemnitee did not meet the requisite standard of conduct
described herein for indemnification.  The termination of any proceeding by
conviction, or a plea of nolo contendere or its equivalent, or any entry of an
order of probation prior to judgment, shall not create a rebuttable presumption
that the director did not meet the requisite standard of conduct described
herein for indemnification.



8.
REMEDIES



(A)
In the event that: (i) an Adverse Determination is made, or (ii) advancement of
reasonable Expenses is not timely made pursuant to this Agreement, or (iii)
payment of indemnification due the Indemnitee under this Agreement is not timely
made, the Indemnitee shall be entitled to an adjudication in an appropriate
court of competent jurisdiction of such Indemnitee's entitlement to such
indemnification or advancement of Expenses.



(B)
In the event that an Adverse Determination shall have been made pursuant to
Section 6(B) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this paragraph 8 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits. The fact that an Adverse Determination has been made
earlier pursuant to paragraph 6 of this Agreement that the Indemnitee was not
entitled to indemnification shall not be taken into account in any judicial
proceeding commenced pursuant to this paragraph 8 and the (i) Indemnitee shall
not be prejudiced in any way by reason of that Adverse Determination and (ii)
the Indemnitor shall have the burden of proving that the Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.



(C)
If a Favorable Determination shall have been made or deemed to have been made
pursuant to Section 6(B) of this Agreement that the Indemnitee is entitled to
indemnification, the Indemnitor shall be bound by such Determination in any
judicial proceeding or arbitration commenced pursuant to this paragraph 8,
absent: (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make the Indemnitee's statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.



(D)
The Indemnitor shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding commenced pursuant to this paragraph 8
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable and shall stipulate in any such court that the Indemnitor is
bound by all the provisions of this Agreement.

 
(E)
In the event that the Indemnitee, pursuant to this paragraph 8, seeks a judicial
adjudication of such Indemnitee's rights under, or to recover damages for breach

8

--------------------------------------------------------------------------------



of, this Agreement, if successful on the merits or otherwise as to all or less
than all claims, issues or matters in such judicial adjudication, the Indemnitee
shall be entitled to recover from the Indemnitor, and shall be indemnified by
the Indemnitor against, any and all reasonable Expenses actually incurred by
such Indemnitee in connection with each successfully resolved claim, issue or
matter.
 
(F)
Notwithstanding anything in this Agreement to the contrary, no Determination as
to entitlement of the Indemnitee to indemnification under this Agreement shall
be required to be made prior to the final disposition of the Proceeding.

9.
NOTIFICATION AND DEFENSE OF CLAIMS

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitor will not relieve the Indemnitor from any liability that
the Indemnitor may have to Indemnitee under this Agreement unless the Indemnitor
can establish that such omission to notify resulted in actual and material
prejudice to which it cannot be reversed or otherwise eliminated without any
material negative effect on the Indemnitor. With respect to any such Proceeding
as to which Indemnitee notifies the Indemnitor of the commencement thereof:
 
(A)
The Indemnitor will be entitled to participate therein at its own expense.



(B)
Except as otherwise provided below, the Indemnitor will be entitled to assume
the defense thereof, with counsel reasonably satisfactory to Indemnitee. After
notice from the Indemnitor to Indemnitee of the Indemnitor's election to assume
the defense thereof, the Indemnitor will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ
Indemnitee's own counsel in such Proceeding, but the fees and disbursements of
such counsel incurred after notice from the Indemnitor of the Indemnitor's
assumption of the defense thereof shall be at the expense of Indemnitee unless
(a) the employment of counsel by the Indemnitee has been authorized by the
Indemnitor, (b) the Indemnitee shall have reasonably concluded that there may be
a conflict of interest between the Indemnitor and the Indemnitee in the conduct
of the defense of such action, (c) such Proceeding seeks penalties or other
relief against the Indemnitee with respect to which the Indemnitor could not
provide monetary indemnification to the Indemnitee (such as injunctive relief or
incarceration) or (d) the Indemnitor shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and
disbursements of counsel shall be at the expense of the Indemnitor. The
Indemnitor shall not be entitled to assume the defense of any Proceeding brought
by or on behalf of the Indemnitor, or as to which the Indemnitee shall have
reached the conclusion specified in clause (b) above, or which involves
penalties or other relief against the Indemnitee of the type referred to in
clause (c) above.

9

--------------------------------------------------------------------------------



(C)
The Indemnitor shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Indemnitor's written consent. The Indemnitor shall not settle any
action or claim in any manner that would impose any penalty or limitation on the
Indemnitee without the Indemnitee's written consent. Neither the Indemnitor nor
Indemnitee will unreasonably withhold or delay consent to any proposed
settlement.

10.
NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION

 
(A)
The rights of indemnification and to receive advancement of reasonable Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which the Indemnitee may at any time be entitled under applicable law, the
Charter, the Bylaws, any other agreement, a vote of stockholders, a resolution
of the Board of Directors or otherwise, except that any payments otherwise
required to be made by the Indemnitor hereunder shall be offset by any and all
amounts received by the Indemnitee from any other indemnitor or under one or
more liability insurance policies maintained by an indemnitor or otherwise and
shall not be duplicative of any other payments received by an Indemnitee from
the Indemnitor in respect of the matter giving rise to the indemnity hereunder;
provided, however, that if indemnification rights are provided by an Additional
Indemnitor as defined in Section 17(B) hereof, such Section shall govern. No
amendment, alteration or repeal of this Agreement or any provision hereof shall
be effective as to the Indemnitee with respect to any action taken or omitted by
the Indemnitee prior to such amendment, alteration or repeal.

 
(B)
To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors and officers of the Company, the
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available and upon any Change
of Control the Company shall use commercially reasonable efforts to obtain or
arrange for continuation and/or "tail" coverage for the Indemnitee to the
maximum extent obtainable at such time.

 
(C)
Except as otherwise provided in Section 18(B) hereof, in the event of any
payment under this Agreement, the Indemnitor shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee, who shall
execute all papers required and take all actions necessary to secure such
rights, including execution of such documents as are necessary to enable the
Indemnitor to bring suit to enforce such rights. Except as otherwise provided in
Section 17(B) hereof, the Indemnitor shall not be liable under this Agreement to
make any payment of amounts otherwise indemnifiable hereunder if and to the
extent that the Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement, or otherwise.

10

--------------------------------------------------------------------------------



(D)
If Ashford Hospitality Trust, Inc., Ashford Hospitality Prime, Inc. or any other
entity to which the Company or an affiliate thereof provides advisory services
(an “Advised Entity”)  pays or causes to be paid, for any reason, any amounts
with respect to any Proceeding in which the Indemnitee may be indemnified or
entitled to indemnification hereunder or under any other indemnification
agreement with the Indemnitee (whether pursuant to contract, bylaws, charter or
other organizational documents) or otherwise in its capacity as a stockholder of
the Company, then (x) Advised Entity (or such affiliate, as the case may be)
shall be fully subrogated to all rights of the Indemnitee with respect to such
payment and (y) the Indemnitor shall fully indemnify, reimburse and hold
harmless the Advised Entity (or such other affiliates) for all such payments
actually made by the Advised Entity  (or such other affiliates).

11.
CONTINUATION OF INDEMNITY

 
(A)
All agreements and obligations of the Indemnitor contained herein shall continue
during the period the Indemnitee is an officer or a member of the Board of
Directors of the Company and shall continue thereafter so long as the Indemnitee
shall be subject to any threatened, pending or completed Proceeding by reason of
such Indemnitee's Corporate Status and during the period of statute of
limitations for any act or omission occurring during the Indemnitee's term of
Corporate Status. This Agreement shall be binding upon the Indemnitor and its
respective successors and assigns and shall inure to the benefit of the
Indemnitee and such Indemnitee's heirs, executors and administrators.



(B)
The Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all, or a
substantial part of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.



12.
SEVERABILITY



If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.


11

--------------------------------------------------------------------------------



13.
EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to any Proceeding (i) initiated by such Indemnitee
against the Indemnitor other than a proceeding commenced pursuant to paragraph 8
hereof unless the Board of Directors authorized the Proceeding (or any part of
any Proceeding) prior to its initiation or the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law, (ii) for an accounting of profits arising from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act, rules and
regulations promulgated thereunder, or any similar provisions of any federal,
state or local statute or common law, (iii) for any reimbursement of the Company
by the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
"Sarbanes-Oxley Act"), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act), (iv) for any reimbursement of the Company by Indemnitee of
any compensation pursuant to any compensation recoupment or clawback policy
adopted by the Board of Directors or the compensation committee of the Board of
Directors, including but not limited to any such policy adopted to comply with
stock exchange listing requirements implementing Section 10D of the Exchange Act
or (v) for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision.
 
14.
HEADINGS

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.
 
15.
MODIFICATION AND WAIVER

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.
12

--------------------------------------------------------------------------------



16.
NOTICES

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand or
by a nationally recognized overnight delivery service and received by the party
to whom said notice or other communication shall have been directed, or (ii)
mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, if so delivered or mailed,
as the case may be, to the following addresses:
 
If to the Indemnitee, to the address set forth in the records of the Company. If
to the Indemnitor, to:
Ashford Inc.
14185 Dallas Parkway
Suite 1100
Dallas, TX 75254
Attention: General Counsel
or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.
17.
CONTRIBUTION

 
(A)
To the fullest extent permissible under applicable law, if the indemnification
provided for in this Agreement is unavailable to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for judgments, penalties, fines and
settlements and Expenses actually incurred by or on behalf of an Indemnitee, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).


 
(B)
The Company acknowledges and agrees that as between the Company and any other
entity that has provided indemnification rights in respect of Indemnitee's
service as a director of the Company at the request of such entity (an
"Additional Indemnitor"), the Company shall be primarily liable to Indemnitee as
set forth in this Agreement for any indemnification claim (including, without
limitation, any claim for advancement of Expenses) by Indemnitee in respect of
any Proceeding for which Indemnitee is entitled to indemnification hereunder. In
the event the Additional Indemnitor is liable to any extent to Indemnitee by
virtue of indemnification rights provided by the Additional Indemnitor to
Indemnitee in respect of Indemnitee's service on the Board of Directors at the
request of the

13

--------------------------------------------------------------------------------



Additional Indemnitor and Indemnitee is also entitled to indemnification under
this Agreement (including, without limitation, for advancement of Expenses) as a
result of any Proceeding, the Company shall pay, in the first instance, the
entire amount of any indemnification claim (including, without limitation, any
claim for advancement of Expenses) brought by the Indemnitee against the Company
under this Agreement (including, without limitation, any claim for advancement
of  Expenses) without requiring the Additional Indemnitor to contribute to such
payment, and the Company hereby waives and relinquishes to the fullest extent
permitted by law any right of contribution, subrogation or any other right of
recovery of any kind it may have against the Additional Indemnitor in respect
thereof. The Company further agrees that no advancement or payment by the
Additional Indemnitor on behalf of Indemnitee with respect to any claim for
which Indemnitee has sought indemnification from the Company shall affect the
foregoing and the Additional Indemnitor shall be subrogated to the extent of
such advancement or payment to all of the rights of recovery of the Indemnitee
against the Company. Without limiting the generality of the foregoing, the
Company hereby acknowledges that certain of its Directors, including the
Directors affiliated with Ashford Trust (the "Specified Directors"), may have
certain rights to indemnification and advancement of expenses provided by
Ashford Trust and certain of its affiliates (collectively, the "Ashford Trust
Indemnitors"), which shall constitute Additional Indemnitors for purposes of
this paragraph. To the extent the Indemnitee is a Specified Director, the
Company hereby agrees and acknowledges that with respect to matters for which it
is required to provide indemnity pursuant to the terms of this Agreement, (i) it
shall be the indemnitor of first resort with respect to the Indemnitee (i.e.,
its obligations to the Indemnitee are primary and any obligation of the Ashford
Trust Indemnitors to advance expenses or to provide indemnification for expenses
or liabilities incurred by the Indemnitee are secondary), (ii) it shall advance
the full amount of expenses incurred and shall be liable for the full amount of
all expenses, judgments, penalties, fines and amounts paid in settlement by the
Indemnitee to the extent required by the terms of this Agreement (or any other
agreement between the Company and the Indemnitee), without regard to any rights
the Specified Directors may have against the Ashford Trust Indemnitors and (iii)
to the fullest extent permitted by law it irrevocably waives, relinquishes and
releases the Ashford Trust Indemnitors from any and all claims against the
Ashford Trust Indemnitors for contribution, subrogation or any other recovery of
any kind in respect thereof related to the Company's obligations set forth in
clauses (i) and (ii) in this sentence. The Company further agrees that no
advancement or payment by the Ashford Trust Indemnitors on behalf of the
Indemnitee with respect to any claim for which the Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Ashford
Trust Indemnitors shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of the
Indemnitee against the Company.
14

--------------------------------------------------------------------------------



18.
GOVERNING LAW

The parties agree that this Agreement, all claims or causes of action arising
hereunder and the legal relations among the parties shall be governed by, and
construed and enforced in accordance with, the laws of the State of Maryland,
without application of the conflict of laws principles thereof.  The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Circuit Court of Baltimore City, Maryland  or the U.S. District
Court for the District of Maryland,  Baltimore Division (collectively, the
"Maryland Court "), and not in any other state or federal court in the United
States of America or any court in any other country, and, if brought in the
Circuit Court of Baltimore City, the party commencing the proceeding shall
request that the matter be assigned to the Business and Technology Track of that
court (ii) consent to submit to the exclusive jurisdiction of the Maryland Court
for purposes of any action or proceeding arising out of or in connection with
this Agreement, (iii) agree that service of process by mail to the address set
forth in Section 16 will be deemed to the fullest extent permitted by law to be
personal service within the State of Maryland  (iv) waive any objection to the
laying of venue of any such action or proceeding in the Maryland Court, and (v)
waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Maryland Court has been brought in an improper or
inconvenient forum.
19.
NO ASSIGNMENTS

The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitor. Any assignment or
delegation in violation of this paragraph 19 shall be null and void.
20.
NO THIRD PARTY RIGHTS

Except for the rights of an Additional Indemnitor under paragraph 17(B) hereof
and except for Ashford Trust, who is expressly made a third party beneficiary of
paragraph 10(E) hereof: (a) nothing expressed or referred to in this Agreement
will be construed to give any person other than the parties to this Agreement
any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement; and (b) this Agreement and all of
its provisions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and permitted assigns.
21.
COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.
[Signature page follows]
 
15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

  ASHFORD, INC.                  
 
By:
                    INDEMNITEE                   


 
 
 
 

 
 
16

--------------------------------------------------------------------------------